Case 5:21-cv-00317-GKS-PRL Document 15 Filed 09/10/21 Page 1 of 2 PageID 57




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

MELVIN HUNDT,

       Plaintiff,

v.                                                           Case No: 5:21-cv-317-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                           ORDER


       This case is before the Court on the Commissioner’s opposed motion to stay the

case for ninety days to produce the certified transcript of the record necessary for this case.

(Doc. 14). Due to the global COVID-19 pandemic, the SSA has taken certain steps to

maximize social distancing, including suspending in-office services to the public and moving

rapidly toward a virtual work environment. The SSA’s Office of Appellate Operations

(“OAO”) in Falls Church, Virginia has redesigned its business practices to allow for a mostly

virtual transcript preparation process. Despite these changes, the OAO faces a significant

backlog of work that has built up during the past months. The Commissioner represents that

Plaintiff opposes the requested stay.

       Given the unique challenges caused by the pandemic, the Court is inclined to afford

additional time to the Commissioner in order to obtain the transcript of the record in this case.

However, the need for an extension must be balanced with Plaintiff’s right to have his case

decided.

       Accordingly, the Commissioner’s unopposed motion (Doc. 14) is GRANTED to the
Case 5:21-cv-00317-GKS-PRL Document 15 Filed 09/10/21 Page 2 of 2 PageID 58




extent that the Commissioner shall file an answer and the transcript of the record for this case

on or before December 9, 2021.

       DONE and ORDERED in Ocala, Florida on September 10, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -2-
